DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed December 6 2021 have been fully considered but they are not persuasive. In regards to the applicants arguments on (Pg.’s 6-7 of the remarks), the examiner respectfully disagrees with applicants argument of Wu failing to teach, disclose, or suggest, “a packet duplication bearer or packet duplication split bearer” and “a duplicate Packet Data Convergence Protocol (PDCP) Protocol Data Unit” as recited in claim 1, (i.e., Pg.’s 6-7 of remarks). For example Wu discloses in (Para [0029] i.e., “The RLC entity 222A performs segmentation/concatenation, error detection and correction, data retransmission, duplicate detection and in-sequence data delivery to higher layers”). Therefore (Para [0029]) suggests the data which will be communicated between the UE/MS and the base station using PDCP PDUs (WU, see Para’s [0032] i.e., PDCP stack may be provided to handle or process data for a voice radio bearer (or for a first logical channel) to/from MS 132), [0034] i.e., PDCP entity of MS, & [0037] i.e., PDU) may be duplicate data packets or PDCP PDUs, (WU, see Para [0029] i.e., The RLC entity 22A performs…duplicate detection & [0037] i.e., PDUs). Therefore at least (Para [0029]) of Wu suggests the data transmitted between the UE and the base station (i.e., Wu, see Fig. 2) may be duplicate packets or PDUs. 
detection and deletion of the duplicate PDCP PDUs or SDUs”, (i.e., Pg. 7 of applicants specification). Therefore such concept of detection of duplicate data or PDCP PDUs is performed by the base station 134 as disclosed in Para [0029] of Wu, (Wu, see Fig. 2 & Para [0029] i.e., The RLC entity 22A performs…duplicate detection). Therefore Para [0029] of Wu at least suggests the communication or transmission of duplicate data packets or PDCP PDUs and therefore Wu suggests “a duplicate Packet Data Convergence Protocol (PDCP) Protocol Data Unit” as recited in claim 1. 

In regards to “a packet duplication bearer or packet duplication split bearer” as recited in claim 1, the bearer that is used between the UE and the BS may be interpreted as a “packet duplication bearer” since duplicate data packets are sent on the bearer (Wu, see  Para’s [0029] i.e., duplicate detection, [0032] i.e., PDCP stack may be provided to handle or process data for a voice radio bearer (or for a first logical channel) to/from MS 132), [0035], & [0037] i.e., bearer or logical channel). Therefore Wu suggests a “packet duplication bearer” as recited in claim 1. 

In regards to the applicants arguments regarding the newly amended claim feature in claim 11 of “upon one of a plurality of radio link control (RLC) entities, which are associated with one media access control (MAC) entity in the UE, of a bearer supporting a packet duplication in a carrier aggregation indicating that a maximum number of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ADNAN BAIG/Primary Examiner, Art Unit 2461